                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


OHIO & VICINITY CARPENTERS’
FRINGE BENEFIT FUNDS, INC.,

                      Plaintiff,

       v.                                                   Civil Action 2:18-cv-1073
                                                            Judge George C. Smith
                                                            Magistrate Judge Jolson

HARRIS INDUSTRIAL SERVICES,

                      Defendant.


                           REPORT AND RECOMMENDATION

       This is an action for unpaid fringe benefit contributions, statutory interest, and other

damages under ERISA, 29 U.S.C. § 1132. After Defendant was served and failed to plead or

otherwise defend this action, Plaintiffs applied to the Clerk for entry of default. (Doc. 6). The

Clerk entered default pursuant to Federal Rule Civil Procedure 55(a) on November 5, 2018. (Doc.

6).   Plaintiffs filed a Motion for Default Judgment on April 25, 2019 and a Motion to

Amend/Correct the Motion for Default Judgment on May 3, 2019. (Docs 7,8).

       Upon review, it is RECOMMENDED that Plaintiffs’ Motions (Docs 7, 8) be GRANTED

 and judgment be entered in favor of Plaintiffs and against Defendant as follows:

         1.     Audit for fringe benefits in the amount of $10,667.27;

         2.     Attorney fees and costs in the total amount of $1,227.25;

         3.     Defendant SHALL abide by all terms and conditions of the CBA,
                including, but not limited to, timely payment of contributions and posting
                of the required cash deposit or surety.
       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part thereof

in question, as well as the basis for objection thereto. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy

thereof. Fed. R. Civ. P. 72(b).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

of the right to appeal the decision of the District Court adopting the Report and Recommendation.

See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Fed’n of Teachers, Local 231 etc., 829

F.2d 1370 (6th Cir. 1987); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.


Date: May 6, 2019                                     /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE
